DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 

Claims 1- 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammontree et al. (US 2013/0086105) in view of Rakib et al. (US 2009/0327894), further in view of Nordhagen et al (US PG Pub No. 2009/0055742).
Regarding claims 1, 3 and 5, Hammontree discloses a method (Fig. 9 and Abstract), a system (Fig. 1-5 and Abstract), and a non-transitory computer readable medium having computer executable instructions thereon that, when executed by a computer processor (Fig. 1-5, Abstract and paragraph [0071]), cause the computer processor to:
Hammontree discloses correlate a time a voice query was received from a user during presentation of a program with a particular portion of the program (Hammontree, fig. 10, tags 1004-1008, paragraphs [0078]-[0080] voice query associated with a frame; fig. 5, paragraphs [0054]-[0056] the frame associated with a time; therefore, Hammontree teaches correlation of the voice query, the frame and the time; it also is known in the art that video frame is associated with presentation time stamp or PTS or timing of the video program; the MPEG format has this feature); 
correlate the particular portion of the program with specific program content metadata regarding the program (Hammontree, fig. 10, tags 1004-1008, paragraphs [0061],[0078]-[0080]), 
determine that the specific the program content metadata is received in the same signal with the program content is applicable to use in forming a response to the query based on the correlations by:

determining that the specific program content metadata received in the same signal including the program content is related to at least one particular person, object or situation to which the voice query pertains (Hammontree, fig. 10, tags 1008-1012, paragraphs [0078]-[0080] objects from search words of the voice command, example in fig. 6-8, paragraphs [0063]-[0069]); and
Hammontree fails discloses the specific program content metadata received in the same signal with the program content and Hammontree does not disclose detailing presentation of metadata and the program.
Rakib discloses program content, program metadata and program object metadata transmitting in the same signal and displaying object information by user selection.
In combination, Hammontree and Rakib disclose the specific program content metadata being received in a same signal with the program content (Rakib, fig. 6, paragraphs [0069] and [0098]-[0099] STB or media router 110 as the receiving device; paragraphs [0004]-[0005] metadata 108 including metadata associated with the video 
provide for presentation to the user at during the presentation of the program, the program, the response to the query, and a user selectable element providing access to the interactive program associated with the specific program content metadata (Rakib, fig. 1-2 and 6, paragraphs [0087]-[0094] and [0002] the house object and the link to internet web pages thru the server; see fig. 10, paragraphs [0107]-[0118] for more detail; Rakib teaching could be used to implement fig. 10, tags 1012-1016 of Hammontree teaching),
It would be obvious to one of ordinary skill in the art at the time invention was made to combine Hammontree and Rakib teachings in order to provide implementation of voice search command to manipulate different metadata for display.
Hammontree and Rakib, the combination teaches metadata being received in a same signal with the program content as discussed above. The combination is unclear with respect to different specific program content metadata is specifically associated with different particular portion of the program. 
In similar field of endeavor, Nordhagen et al teaches different specific program content metadata is specifically associated with different particular portion of the program (Figures 1, 2B; Abstract, Para. 0027-28, 0033-34). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of providing additional and distinct information at unique points to promote sales of products.

receiving associations of particular pieces of the specific program content metadata each with a respective portion of the program as the program is being presented to the user (Hammontree, fig. 10, tag 1008, paragraphs [0061], [0078]-[0080] context information associated to the captured frame; Rakib: Figures 13-14);
searching the associations of particular pieces of the specific program content metadata to find which of the particular pieces of the specific program content metadata is associated with the particular portion of the program that is correlated to the time the query was received from the user (Hammontree, fig. 10, tag 1010, paragraphs [0061], [0078]-[0080]); and
determining that the particular pieces of specific program content metadata found associated with the particular portion of the program are the specific program content metadata that are correlated with the particular portion of the program (Hammontree, fig. 10, tags 1010-1012, paragraphs [0061], [0078]-[0080] and Rakib: Figures 13-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423